Citation Nr: 0409824	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) from an 
April 2003 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, N.Y., which granted service 
connection for tinnitus and assigned an initial 10 percent rating.  
The RO also granted service connection for bilateral hearing loss 
and assigned an initial noncompensable (i.e., 0 percent) rating.  
The veteran only contested the initial rating for his tinnitus; he 
did not appeal the initial rating for his bilateral hearing loss.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  So only his 
tinnitus claim is currently before the Board.  38 C.F.R. § 20.200 
(2003).

In April 2003, the veteran filed a Notice of Disagreement (NOD) 
claiming that his tinnitus should be rated as a bilateral 
condition with a separate rating for each ear.  In the May 2003 
Statement of the Case (SOC), the RO indicated the assignment of 10 
percent was for an evaluation of constant bilateral tinnitus and 
that this was the maximum evaluation for this condition.  In his 
timely substantive appeal (VAF 1-9), the veteran again argued that 
his tinnitus should be rated as 10 percent disabling for each ear.  
And this is the basis of his appeal.


FINDINGS OF FACT

1.  The veteran has a 10 percent rating for his bilateral 
tinnitus, which is the highest possible schedular rating for this 
condition; and as a matter of law, separate 10 percent ratings are 
not assignable for each ear.

2.  The veteran has not been frequently hospitalized for treatment 
of his tinnitus, and it has not caused marked interference with 
his employment above and beyond the level of functional impairment 
contemplated by his current rating as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim for an initial schedular rating higher than 10 
percent for bilateral tinnitus is without legal merit.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003).  

2.  The criteria also are not met for an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), which eliminated the 
requirement of submitting a well-grounded claim and provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In a recent binding opinion, VAOPGCPREC 2-2004 (Mar. 9, 2004), the 
VA General Counsel held that under 38 U.S.C.A. § 5103(a) (VCAA), 
the RO is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate disability 
ratings for each ear for bilateral service-connected tinnitus 
because no information or evidence could substantiate the claim as 
it is barred by current 38 C.F.R. §4.87 (2003), Diagnostic Code 
6260.

Even though not required, a VCAA notice letter was sent to the 
veteran in March 2002.  The RO obtained the veteran's service 
medical records (SMRs) and VA outpatient treatment (VAOPT) 
records.  According to a June 2001 statement from the veteran's 
representative, on VA Form 21-4138, there are no other known 
sources of medical evidence.  The RO also requested and obtained a 
March 2003 VA audiological examination.  In addition, although 
offered, the veteran declined his opportunity for a hearing to 
provide oral testimony in support of his claim.  38 C.F.R. § 
20.700(a) (2003).

Since the evidence pertinent to this claim has been properly 
developed and no further development is required to comply with 
the provisions of the VCAA or the implementing regulations, the 
Board will address the merits of the claim.  

Factual Background

The first indication that the veteran suffered from tinnitus is 
reported in his application for compensation and pension in June 
2001, over 15 years after service.  VAOPT records indicate that he 
was diagnosed with tinnitus in April 2001 and obtained hearing 
aids in August 2001.  

In March 2003, on VA audiological examination, the diagnosis 
included bilateral tinnitus secondary to the veteran's hearing 
loss.  The examiner also concluded that it was more likely than 
not that the veteran's hearing loss and tinnitus were related to 
his active duty noise exposure.  Service connection subsequently 
was granted by the RO in April 2003, on the basis of that opinion, 
and this appeal ensued when the veteran contested the initial 
rating assigned for his bilateral tinnitus.



Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, VA 
must take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

As alluded to earlier, since the veteran timely appealed the 
rating initially assigned for his disability, the Board must 
consider his possible entitlement to a "staged" rating to 
compensate him for times since filing his claim when his tinnitus 
may have been more severe than at other times during the course of 
the appeal.  See Fenderson, 12 Vet. App. at 125-26.  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary importance.)  

38 C.F.R. § 4.87, Diagnostic Code 6260, provides for a 10 percent 
evaluation for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
states that a separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204 or 
other diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note 2 provides that only a 
single evaluation will be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note 3 provides that objective tinnitus is not to be rated under 
Diagnostic Code 6260 but is evaluated as part of the underlying 
condition causing it.  Note 3 also states that objective tinnitus 
is that in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic.  

In a precedent opinion, VAOPGCPREC 2-2003 (May 22, 2003), VA's 
General Counsel held that Diagnostic Code 6260 as in effect prior 
to June 10, 1999, and as amended as of that date, authorized a 
single 10-percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in the 
head, and that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other diagnostic 
code.  See 38 C.F.R. § 14.507(b) (General Counsel precedent 
opinions binding on the Board).  See, too, 38 U.S.C.A. § 7104(c) 
indicating the Board is bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the General Counsel as the chief legal 
officer of the Department.

Legal Analysis

Effective June 13, 2003, VA amended Diagnostic Code 6260 by adding 
the note that provides that a claimant is only entitled to "a 
single evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  68 Fed. Reg. 
25,822, 25,823 (2003).  Accordingly, as a matter of law, separate 
schedular ratings of 10 percent may not be assigned for tinnitus 
in each ear.  Generally see Sabonis v. Brown, 6 Vet. App. 426 
(1994).  And VA's General Counsel in VAOPGCPREC 2-2004, again, 
confirmed this.

Since the veteran already is receiving the highest possible 
schedular rating for his tinnitus, there is no possibility of 
assigning a "staged" rating, either, under Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

The veteran's representative has cited Wanner v. Principi, 17 Vet. 
App. 4 (2003) for the proposition that separate 10 percent ratings 
may be assigned for tinnitus in each ear.  However, the specific 
holding in Wanner, supra, was the invalidation of that portion of 
38 C.F.R. § 4.87a, Diagnostic Code 6260, effective prior to June 
10, 1999, which provided a 10 percent disability rating for 
tinnitus resulting from head injury, concussion or acoustic 
trauma.  Thus, the only remaining criterion under the pre-June 10, 
1999, standard for a 10 percent rating was that there be 
persistent tinnitus.  Under the revised Diagnostic Code 6260-which 
became effective on June 10, 1999, a 10 percent rating is 
warranted for persistent tinnitus.  Note 2 to Diagnostic Code 6260 
provides that only a single evaluation will be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.  

Moreover, Wanner, supra, published February 12, 2003, preceded the 
precedent opinion of the VA General Counsel dated May 22, 2003.  
And as mentioned, in VAOGCPREC 2-2003 it was held that Diagnostic 
Code 6260 (currently codified at 38 C.F.R. § 4.87), as in effect 
prior to June 10, 1999, and as amended as of that date, authorized 
a single 10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  This is the 
official position of the Department on this issue, and this 
General Counsel precedent binds the Board.  38 U.S.C.A. § 7104(c) 
(West 2002) and 38 C.F.R. § 19.5 (2003).  

So the veteran has failed to state a claim upon which relief can 
be granted, analogous to Rule 12(b)(6) of the Federal Rules of 
Civil Procedure.  Generally see Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Because in this case the veteran may not receive a schedular 
rating higher than 10 percent, the only possible method by which 
an evaluation greater than 10 percent may be assigned is on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 
3.321(b)(1) (2003) provides that ratings shall be based as far as 
practicable upon the average impairment of earning capacity with 
the additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of VA's Compensation and 
Pension Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this paragraph 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  

Here, however, the veteran has not shown that his bilateral 
tinnitus has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Admittedly, his 
overall functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require extra-
schedular consideration since those provisions are reserved for 
very special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand the case to the RO 
for further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Since, for these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for the 
bilateral tinnitus is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



